Citation Nr: 1135658	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-32 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an extraschedular rating for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center-Resource Unit in Bay Pines, Florida, which granted the claim for entitlement to service connection for DJD and DDD of the lumbar spine and assigned a 10 percent rating effective March 16, 1999.  The appeal was subsequently transferred Regional Office (RO) in Muskogee, Oklahoma.  

In an October 2007 statement, the Veteran requested a travel board hearing.  In a letter to VA dated in November 2007, the Veteran withdrew his request for a personal hearing.  38 C.F.R. § 20.704(e).  

In a December 2007 decision, the Board denied an evaluation in excess of 10 percent disabling for the claim on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in April 2008, the Court ordered that the motion for remand be granted and remanded the Board's decision for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case.  The Board denied the claim again in August 2008.  The Veteran appealed that decision to the Court.  In a January 2011 Memorandum Decision, the Court affirmed the Board's decision which denied an initial evaluation in excess of 10 percent disabling for service-connected DJD and DDD of the lumbar spine.  However, the Court remanded the Board's "denial of TDIU on an extraschedular basis" to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

In the January 2011 Memorandum Decision, the Court determined that the Board failed to include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue as required by 38 C.F.R. § 4.16(b).  The Court stated that in particular, the Board failed to reconcile its acknowledgement of the fact that the Veteran reported taking early retirement due to his back disability with the conclusion that his back disability had not rendered him unemployable.  

The Board also notes that Rice v. Shinseki, 22 Vet. App. 447 (2009) is at issue in this matter.  As stated in Rice, a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating for a disability as part of an initial adjudication of a claim or as part of a claim for increased compensation.  In this case, the Veteran appears to be requesting TDIU as the result of his service-connected lumbar spine.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  Accordingly, the claim for entitlement to TDIU must be remanded by the RO to address in the first instance.

In May 2011, the Board received a letter from the Veteran's representative requesting that VA obtain the Veteran's Office of Personnel Management (OPM) file.  The Veteran's representative indicated that this file pertains to the Veteran's employment at USDA where he asserts he retired from in 1998 because of his service-connected lumbar spine disability.  It was also noted that the Veteran requests TDIU between 1998 and 2003.  As these records could potentially be relevant to the matter on appeal, a remand is necessary to obtain them.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's OPM file.  It appears that he retired from the USDA in 1998.  All pertinent records pertaining to his service-connected lumbar spine disability, leaves of absence, and inability to work should be obtained.

2.  The RO should develop and adjudicate the claim for TDIU under 38 C.F.R. § 4.16(b) as the result of his service-connected lumbar spine between 1998 and 2003.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


